ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB-01-268, concluding that EDWARD D. FAGAN of LIVINGSTON, who was admitted to the bar of this State in 1980, should be reprimanded for violating RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that EDWARD D. FAGAN is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*408ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.